United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1872
                                   ___________

Bradley Ornes, Suing as                 *
Bradley William Ornes,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the District
                                        * of Minnesota.
Jeffrey R. Edblad, Sued as Jeffrey      *
Edblad Isanti County Attorney;          * [UNPUBLISHED]
Susan A. LaBore, Isanti County          *
Court Administrator; Thad N.            *
Tudor, Assistant Isanti County          *
Attorney (Prosecutor),                  *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: March 26, 2008
                                Filed: April 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Bradley Ornes filed motions for a temporary restraining order (TRO) and
preliminary injunction and a complaint alleging a violation of rights under 42 U.S.C.
§ 1983. Ornes sought declaratory and injunctive relief related to his imminent state-
court sentencing on criminal charges to which he had pleaded guilty. He asserted,
among other things, that his change-of-plea hearing in state court violated the
Supreme Court’s ruling in Blakely v. Washington, 542 U.S. 296 (2004), that he was
being denied his right to a jury trial on aggravating sentencing factors, and that the
prosecutors’ failure to notify the state court of the constitutional defects amounted to
bad-faith prosecution. The district court1 denied relief and dismissed the complaint,
stating that Ornes had failed to show under Perez v. Ledesma, 401 U.S. 82, 84-85
(1971), that his criminal case was one of “proven harassment” or bad-faith
prosecution. Ornes appeals, noting that he has been sentenced based on the
aggravating factors.

      We lack jurisdiction to review the denial of Ornes’s TRO motion, see Hamm
v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994), and because Ornes has already been
sentenced, his request for preliminary injunctive relief is moot.

       We conclude that dismissal was appropriate under the abstention doctrine of
Younger v. Harris, 401 U.S. 37 (1971), which provides that federal courts should
abstain from hearing cases when there is an ongoing state judicial proceeding that
implicates important state interests, and when that proceeding affords an adequate
opportunity to raise the federal questions presented. See Norwood v. Dickey, 409
F.3d 901, 903 (8th Cir. 2005). The propriety of Ornes’s plea and sentencing are issues
that should be resolved by state tribunals, subject to review by certiorari or appeal in
the Supreme Court, or on federal habeas corpus after exhaustion. See Perez, 401 U.S.
at 84-85 (federal interference with state prosecution is improper; state defendant may
present federal constitutional claims to state courts in manner permitted in that state;
federal injunctive relief is appropriate only in cases of proven harassment or bad-faith
prosecution, or in extraordinary circumstances where irreparable injury can be
shown); Bressman v. Farrier, 900 F.2d 1305, 1306 (8th Cir. 1990) (proper vehicle for




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                          -2-
state prisoner who is attacking length of his confinement is petition for writ of habeas
corpus, which requires exhaustion of state remedies).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -3-